DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 2/16/2022 has been entered.  The amendment has overcome the claim objections indicated in the Non-final Office Action dated 11/16/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-7, 12-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0236582 (hereinafter Chin) in view of US 2021/0212085 (hereinafter Wu).
Regarding claims 1 and 13, Chin teaches a terminal device / method for communication, comprising: when a physical uplink control channel (PUCCH) resource for transmitting a first scheduling request (SR) and a physical uplink shared channel (PUSCH) resource for transmitting a first media access control (MAC) protocol data unit (PDU) used by a terminal device overlap (FIG. 3; [0051]: details PUSCH overlapping with PUCCH; generating a MAC PDU for transmission on PUSH; PUCCH can be used to transmit triggered SR), determining, by the terminal device, whether to prioritize transmitting the first SR according to first information (FIG. 3; [0052][0058][0076]: details based on an implicit or explicit prioritization rule, PUSCH may be prioritized over PUCCH in some cases, and PUCCH may be prioritized over PUSCH in some other cases). 
Chin does not explicitly teach wherein the first information indicates a priority of the PUSCH resource and a priority of a first logical channel corresponding to data for triggering the first SR.  
However Wu teaches wherein the first information indicates a priority of the PUSCH resource and a priority of a first logical channel corresponding to data for triggering the first SR ([0052]: details if a PUSCH includes data whose logical channel priority is 1, it is determined that a priority of the PUSCH is 1; and if an SR triggering condition of a PUCCH is triggering of data whose logical channel priority is 2, it is determined that a priority of the PUCCH is 2).  
 and a priority of a first logical channel corresponding to data for triggering the first SR of Wu with Chin.  Doing so would improve the flexibility of sending (Wu, at paragraph [0053]).

Regarding claims 5 and 17, Chin teaches further comprising: instructing, by the terminal device, a physical layer to transmit the first SR when it is determined to prioritize transmitting the first SR by the terminal device ([0087]: details intra-UE UL prioritization; pending SRs are transmitted; based on an implicit or explicit prioritization rule, PUSCH may be prioritized over PUCCH in some cases, while PUCCH may be prioritized over PUSCH in some other cases).  

Regarding claims 6 and 18, Chin teaches wherein the PUSCH resource is an Uplink Grant ([0063][0064]: details PUSCH scheduled by a UL grant associated with a priority; URLLC UL grant and non-URLLC UL grant).  

Regarding claim 7, Chin teaches a method for communication, comprising: when a physical uplink control channel (PUCCH) resource for transmitting a first scheduling request (SR) and a physical uplink shared channel (PUSCH) resource for transmitting a first media access control (MAC) protocol data unit (PDU) used by a terminal device overlap (FIG. 3; [0051]: details PUSCH overlapping with PUCCH; generating a MAC PDU for transmission on PUSH; PUCCH can be used to transmit triggered SR), prioritizing, by a network device, receiving the first SR (FIG. 3; [0052][0058][0076]: details based on an implicit or explicit prioritization rule, PUSCH may be prioritized over PUCCH in some cases, and PUCCH may be prioritized over PUSCH in some other cases); and sending, by the network device, a first message to the terminal device, wherein the first message comprises first information, and the first information is used by the terminal device to determine whether to prioritize transmitting the first SR (FIG. 3; [0052][0058][0063][0064][0076][0087]: details based on an implicit or explicit prioritization rule, as first information; PUSCH may be prioritized over PUCCH in some cases, while PUCCH may be prioritized over PUSCH in some other cases; rules may use URLLC UL grant and non-URLLC UL grant, URLLC LCH(s), buffer status information of LCH(s) that triggered the SR(s), etc.).  
Chin does not explicitly teach wherein the first information indicates a priority of the PUSCH resource and a priority of a first logical channel corresponding to data for triggering the first SR.  
However, Wu teaches wherein the first information indicates a priority of the PUSCH resource and a priority of a first logical channel corresponding to data for triggering the first SR ([0052]: details if a PUSCH includes data whose logical channel priority is 1, it is determined that a priority of the PUSCH is 1; and if an SR triggering condition of a PUCCH is triggering of data whose logical channel priority is 2, it is determined that a priority of the PUCCH is 2).  
 and a priority of a first logical channel corresponding to data for triggering the first SR of Wu with Chin.  Doing so would improve the flexibility of sending (Wu, at paragraph [0053]).

Regarding claim 12, Chin teaches wherein the PUSCH resource is an Uplink Grant ([0063][0064]: details PUSCH scheduled by a UL grant associated with a priority; URLLC UL grant and non-URLLC UL grant).

Regarding claims 19-21, Chin does not explicitly teach wherein when the first information indicates that the priority of the PUSCH resource is lower than or equal to the priority of the first logical channel, determining, by the terminal device, whether to prioritize transmitting the first SR prior to the first MAC PDU according to the first information.
However, Wu teaches wherein when the first information indicates that the priority of the PUSCH resource is lower than or equal to the priority of the first logical channel ([0052]: details if a PUSCH includes data whose logical channel priority is 1, it is determined that a priority of the PUSCH is 1; and if an SR triggering condition of a PUCCH is triggering of data whose logical channel priority is 2, it is determined that a priority of the PUCCH is 2), determining, by the terminal device, whether to prioritize transmitting the first SR prior to the first MAC PDU according to the ([0052]: details uplink channels whose priorities are in the top M are sent, where M is a quantity of uplink channels that can be simultaneously sent by the terminal device).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Wu and include wherein when the first information indicates that the priority of the PUSCH resource is lower than or equal to the priority of the first logical channel, determining, by the terminal device, whether to prioritize transmitting the first SR prior to the first MAC PDU according to the first information of Wu with Chin.  Doing so would improve the flexibility of sending (Wu, at paragraph [0053]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-7, 12-13 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.K./           Patent Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415